Citation Nr: 0430208	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  02-02 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1971.  He died in February 1987.  The appellant is the 
surviving daughter of the deceased veteran.

When this matter was last before the Board of Veterans' 
Appeals (Board) in November 2003, it was remanded to the 
Department of Veterans Affairs (VA), Denver, Colorado, 
Regional Office (RO) for additional development to include 
the scheduling of the appellant for a requested Board hearing 
at the RO.  In fact, a hearing was scheduled for September 
21, 2004.  Prior to that hearing, the appellant directed a 
written request to the Board for a postponement of the 
scheduled hearing on the basis of the difficulty associated 
with obtaining necessary medical records.  On September 21, 
2004, a Veterans Law Judge at the Board denied the 
appellant's motion for a new hearing, finding that good cause 
had not been shown.  The case was returned to the Board for 
further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).




The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
RO issued a VCAA notice letter to the appellant in May 2004.

The appellant seeks service connection for the cause of the 
veteran's death.  She bases her claim upon two distinct 
theories.  First, she contends that the veteran was exposed 
to the toxic herbicide, Agent Orange, during the Vietnam War 
era, and that this exposure led to the development of his 
fatal adenocarcinoma of the esophagus.  

More recently the appellant's service representative has 
posed the theory that the veteran's fatal esophageal cancer 
was the direct result of the veteran's long-standing 
indigestion disorder which he claims was initially documented 
on the veteran's service separation examination.  

With respect to the appellant's theory regarding Agent Orange 
exposure, there is ample evidence in the claims file to show 
that the veteran served in the Republic of Vietnam during the 
Vietnam War era.  A veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (2004), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.307(a) (2004).  


Adenocarcinoma of the esophagus, however, is not a disease 
listed at 38 C.F.R. § 3.309(e).  In 64 Federal Register 
59232-43 (November 1999), the Secretary of VA determined that 
a presumption of service connection due to exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  

The Secretary evaluated numerous studies and other scientific 
evidence and concluded that there was insufficient credible 
evidence to establish an association between herbicide 
exposure and any condition not specifically named in 38 
C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (CAFC) has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In October 2004, the appellant's service representative 
submitted additional evidence in support of the appellant's 
claim consisting primarily of lay statements from friends and 
associates of the veteran attesting to the considerable 
problems that the veteran had with heartburn and indigestion 
prior to his death, and how the veteran believed that these 
problems and his fatal illness were due to his exposure to 
Agent Orange in the Republic of Vietnam.  

It is further noted that there is contained in the claims 
file a medical opinion dated January 6, 1989 from a 
gastroenterologist at Southern Colorado Clinic that discusses 
the veteran's fatal adenocarcinoma of the esophagus and its 
possible relationship to the veteran's period of service.  It 
is unclear when this medial opinion was associated with the 
claims file.  Regardless, there is no indication that the RO 
has considered any of the foregoing evidence.  

According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. § 19.31 
(2004).  

Given that the additional medical evidence must be considered 
to be additional pertinent evidence, it is incumbent upon the 
RO to review the evidence and issue an appropriate 
supplemental statement of the case.  

Secondly, in the written document submitted in October 2004, 
the surviving spouse of the veteran indicated that she had 
located the possible source of additional medical evidence 
that she believed would be pertinent to her claim.  She 
indicated that attempts had been made by her to obtain the 
veteran's private treatment records without success.  

It is unclear whether the resources of VA have been fully 
utilized to obtain the putative evidence.  Consequently, it 
is incumbent upon VA to assist the appellant in obtaining 
treatment records and medical evidence, the location of which 
has been identified in order to fully determine the nature 
and etiology of the fatal disability at issue.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159.  

Finally, as noted above, there is contained in the claims 
file a 1989 medical opinion from a gastroenterologist, Dr. 
Halprin, that discusses the veteran's fatal adenocarcinoma of 
the esophagus and its possible relationship to the veteran's 
period of service in general, and his presumed exposure to 
Agent Orange in particular.  Although this opinion employs 
words amounting to speculation (i.e. "It is highly 
suggestive that some sort of toxic exposure may have 
contributed to his demise."), it does at least bring into 
focus the possibility of in-service causation.  




Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
opinion is necessary if there is competent medical evidence 
that the veteran's death may be associated with his active 
duty, but the record does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
The necessity for an appropriate medical review is shown for 
the proper assessment of the appellant's claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the issue of service connection for the cause of 
the veteran's death, including as secondary to exposure to 
Agent Orange is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
appellant and request that she identify 
all healthcare providers who had treated 
the veteran for his indigestion and 
esophageal carcinoma between service and 
his demise.  She should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

After making all necessary inquiries of 
the appellant and obtaining all necessary 
authorizations and releases, the VBA AMC 
should attempt to obtain copies of the 
treatment records identified by any of 
the appellants seeking service connection 
for the cause of the veteran's death, 
including the records of Dr. Anselm, the 
gastroenterologist identified in 2004, 
and those of the gastroenterologist, Dr. 
Halprin, who offered the 1989 opinion 
regarding the cause of the veteran's 
demise.  All records obtained should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  The VBA AMC should schedule a VA 
medical opinion from an appropriate 
medical specialist(s) to carefully review 
the records pertaining to whether there 
is any causal relationship between the 
veteran's period of service and his fatal 
adenocarcinoma of the esophagus.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the medical specialist(s) 
prior and pursuant to submission of a 
medical opinion report(s).

The medical specialist(s) must annotate 
the medical opinion report that the 
claims file was in fact made available 
for review.

After carefully reviewing all medical 
evidence of record, including the service 
medical records and the copy of this 
remand, and any relevant private 
treatment records, the medical 
specialist(s) is/are directed to 
specifically answer the following 
questions:

Is it likely, unlikely, or as likely as 
not (the medical specialist is to choose 
one) that the veteran's fatal 
adenocarcinoma of the esophagus was the 
result of his presumed exposure to the 
Agent Orange herbicide in service, or any 
other in-service disease or injury, or 
was related to service on any basis?  

In answering this question, the 
examiner(s) should specifically discuss 
the etiology of the veteran's esophageal 
cancer, including a discussion of whether 
the fatal cancer was the result of in-
service exposure to Agent Orange.  The 
examiner should also offer a discussion 
of whether the veteran had an indigestion 
disorder, and if so, whether such a 
disorder could be etiologically 
associated with his period of service, 
and if so, the extent to which that 
disorder may have contributed to his 
demise.  

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
opinion report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the VBA AMC should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  After undertaking any development in 
addition to that specified above, the VBA 
AMC should readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death, including 
as secondary to Agent Orange herbicides 
exposure.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case containing all applicable 
criteria pertinent to the appellant's claim.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

